Citation Nr: 0017110	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  97-24 227	)	DATE
	)
	)                    

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement by the appellant to dependency and 
indemnity compensation (DIC) as the unremarried widow of the 
veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active service from February 1945 to 
June 1945.  He died in December 1968.


This claim first came before the Board of Veterans' Appeals 
(Board) from a decision rendered in November 1996 by means of 
a letter issued by the St. Petersburg, Florida, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2000, the Board remanded this claim in order to 
address due process concerns.  The claim is again before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  Entitlement by the appellant to DIC, as the unremarried 
widow of the veteran, was denied by the RO in November 1969.  
The appellant was notified of that decision, and of appellate 
rights and procedures, but did not perfect an appeal within 
the requisite period for such action.

2.  The evidence received subsequent to November 1969, with 
regard to the appellant's claim of entitlement to DIC as the 
unremarried widow of the veteran, is not new.


CONCLUSIONS OF LAW

1.  The RO's November 1969 decision, wherein entitlement by 
the appellant to DIC as the unremarried widow of the veteran 
was denied, is final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the RO's November 
1969 decision, wherein entitlement by the appellant to DIC, 
as the unremarried widow of the veteran, was denied does not 
serve to reopen the appellant's claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that the well-groundedness requirement set 
forth in 38 U.S.C.A. § 5107(a) (West 1991) does not apply 
with regard to the reopening of disallowed claims and the 
revision of prior final determinations, insofar as the 
evidence is reviewed as to whether the criteria for the 
reopening of claims are satisfied.  Jones v. Brown, 7 Vet. 
App. 134 (1994); see also Gobber v. Derwinski, 2 Vet. App. 
470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 

to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

The appellant's claim of entitlement to DIC, as the 
unremarried widow of the veteran, was first denied by the RO 
in a decision rendered in November 1969, following review of 
evidence that included the following documents:  a document, 
later deemed to have been dated on December 17, 1968, 
entitled "Divorce Complaint," in which the veteran sued 
E.D.R., who he married in June 1946 (and who is not the 
appellant herein), for divorce; a marriage certificate, 
indicating that the appellant and the veteran had been 
married on December 24, 1968; a death certificate, showing 
that the veteran died on December [redacted], 1968; and a statement 
from the Florida State Board of Health, dated in September 
1969 and indicating that a search of records dated from 1946 
through 1968 failed to find a recording of a divorce between 
the veteran and E.D.R.  The RO held, by means of an 
administrative decision rendered in November 1969, that there 
was no evidence showing that the veteran's marriage to E.D.R. 
had ever been dissolved prior to or during his marital 
relationship with the appellant, that the veteran and the 
appellant knew and acknowledged that their common-law 
relationship could not be valid until the veteran's marriage 
to E.D.R. was dissolved; and that the divorce complaint 
between the veteran and E.D.R. was not a final decree of 
divorce.  The RO noted 

that the veteran and the appellant were ceremoniously married 
one day before he died, and held that, since the veteran and 
the appellant had not lived together one year or more after 
the marriage, a deemed marriage was not established.  The RO 
held that a deemed valid common-law relationship or a deemed 
valid marriage did not exist between the appellant and the 
deceased veteran for the purpose of payment of benefits under 
the laws administered by VA.  

The appellant was notified of that decision, and of her 
appellate rights and procedures, but did not indicate 
disagreement therewith during the time period for such 
action.  (It is noted that the Board, in July 1998, 
determined that the appellant had not submitted a timely 
appeal of the RO's November 1969 decision; it is also noted 
that the Board, in January 2000, found that the Board's 
decision in July 1998 was not clearly and unmistakably 
erroneous.)  The RO's November 1969 decision is accordingly 
final, and can only be reopened upon the receipt of new and 
material evidence.

The evidence that has been received since November 1969 
consists primarily of records that had previously been 
associated with the veteran's claims folder, and which had 
been considered by the RO in November 1969.  These records, 
as discussed above, include the veteran's December 17, 1968, 
complaint for divorce; the certificate of marriage, 
reflecting marriage between the appellant and the veteran on 
December 24, 1968; the certificate of death reflecting that 
the veteran died on December [redacted], 1968; and the statement from 
the Florida State Board of Health to the effect that a review 
of state records did not reveal that the veteran had been 
divorced from E.D.R.  Resubmission of these records does not 
recast them as new evidence.  The only record submitted by 
the appellant that could, in theory, be deemed to constitute 
"new" evidence is a photocopy of the December 17, 1968, 
Divorce Complaint on which the word "Complaint" has been 
obscured.  Alteration of a record that had already been 
associated with the claims folder does not render 

that document "new," nor does that document now become 
evidence that the veteran was, in fact, divorced from E.D.R.; 
it is a divorce complaint, and only a complaint, whether or 
not the word "Complaint" is obscured. 

In brief, the evidence received subsequent to November 1969 
does not constitute new evidence.  It does not therefore 
serve to reopen the appellant's claim of entitlement to DIC 
as the unmarried widow of the veteran.  Concomitantly, in 
view of the fact that the appellant's claim has not been 
reopened, the question of whether this claim is well grounded 
is immaterial, and need not be addressed.


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement by the appellant to DIC, as the 
unremarried widow of the veteran, and the benefits sought 
with regard to that claim remain denied.  



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

